Citation Nr: 0813061	
Decision Date: 04/21/08    Archive Date: 05/01/08	

DOCKET NO.  05-15 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right little finger.  

2.  Entitlement to service connection for a chronic right 
knee disability.  

3.  Entitlement to service connection for a chronic skin 
disorder, claimed as due to exposure to herbicides.  

4.  Entitlement to service connection for hypertension, 
claimed as due to exposure to herbicides.  

5.  Entitlement to service connection for left ear hearing 
loss and tinnitus.  

6.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

7.  Entitlement to an initial disability rating in excess of 
20 percent for bursitis of the left shoulder, with 
degenerative changes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.  
His medals and badges include the Air Medal and the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  

A review of the evidence of record reveals that in addition 
to PTSD and bursitis of the left shoulder, service connection 
is in effect for diabetes mellitus, rated as 10 percent 
disabling, and for hearing loss of the right ear, rated as 
noncompensably disabling.  A combined disability rating of 
50 percent has been in effect since April 24, 2006.  


FINDINGS OF FACT

1.  The veteran's current residuals of a right little finger 
injury are attributable to his combat service.  

2.  Any current right knee disability is not shown to be 
related to the veteran's active service.  

3.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed hypertension is not related 
to his military service, to include his exposure to 
herbicides in Vietnam.  

4.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed skin disorder is not 
related to his active service, to include his exposure to 
herbicides in Vietnam.  

5.  The competent medical evidence of record reflects that 
the veteran's current left ear hearing loss with tinnitus is 
not related to his active service.  

6.  Manifestations of the veteran's PTSD include depression, 
flashbacks, emotional distress, avoidance, diminished social 
interest, and persistent arousal symptoms.  The veteran takes 
psychotropic medication and is being followed on a regular 
basis for therapy purposes.  

7.  Spatial disorientation, neglect of personal appearance 
and hygiene, suicidal ideation, and other symptoms commonly 
associated with severe impairment have not been shown.  

8.  The veteran is right-handed.  

9.  The veteran failed to report for a VA examination of his 
left shoulder disability.  

10.  Available medical records pertaining to the left 
shoulder do not show limitation of motion to 25 degrees from 
the side, any indication of ankylosis, or fibrous union of 
the humerus.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right little finger injury are reasonably met.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  

2.  The veteran does not have a chronic right knee disability 
that was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  

3.  The veteran does not have a chronic skin disorder that 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

4.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

5.  The criteria for service connection for left ear hearing 
loss and tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

6.  The criteria for a disability rating of 50 percent, but 
not more, for PTSD are reasonably met throughout the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).  

7.  The criteria for a disability rating in excess of 
20 percent for bursitis of the left shoulder are not met 
throughout the entire appeal period.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.71a, Codes 5109-5003, 5200, 5201, 5202, 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA was to inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision in the claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that VCAA letters sent to the veteran in 
April 2004, March 2006, and June 2006 essentially complied 
with the statutory notice requirements as outlined above.  
Those letters informed him that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.  He was 
given information with regard to examinations of veterans who 
had been exposed to herbicides while in Vietnam.  He was also 
told what the evidence had to show to establish service 
connection.  The Board acknowledges that notice of the 
disability rating and effective date elements was not 
provided until March 2006, after the initial adverse 
decision.  However, the Board finds this error to be 
essentially not prejudicial.  With regard to the allowance of 
the claim for service connection for residuals of a right 
little finger injury, the RO will assign an effective date 
and a disability rating for the disorder.  With regard to the 
other issues for service connection being sought, with the 
claims being denied, the questions involved in the assignment 
of a disability rating and effective date are rendered moot.  
With regard to an increased rating for PTSD, in view of the 
favorable outcome of the appeal with regard to that issue, 
compliance with the VCAA need not be discussed.  With regard 
to the claim for an increased rating for the left shoulder 
disability, § 5103(a) requires, at a minimum, that the 
Secretary of VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on nature of the symptoms of 
the condition for which disability compensation is being 
sought, the severity and duration, and their impact upon 
employment and daily life.  

However, the Board notes that in Sanders v. Nicholson, 487 
Fed. 3d 881(Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once a defect is identified as to any of the notice elements, 
the burden shifts to VA to demonstrate that the RO was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent for the purposes 
of the VCAA and VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
that the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his claim); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 Fed. 3d at 
889.  

In this case the Board finds that the notice error did not 
affect the essential fairness of the adjudication with regard 
to the left shoulder disability because the veteran has had 
representation throughout the course of the appeal and it is 
expected that his representative, the Texas Veterans 
Commission, would keep him advised as to the criteria 
necessary for entitlement to higher disability ratings and of 
the various steps in the appeals process.  The veteran was 
accorded a comprehensive joints examination by VA in 
July 2005.  Accordingly, assuming, that any error was 
committed with respect to the duty to notify, such error was 
harmless and will not be further discussed.  A remand would 
serve no useful purpose at this time.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit going to the claimant).  

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA and non-VA treatment records have been 
associated with the claims folder.  Additionally, the veteran 
has been accorded specialty VA examinations with regard to 
the various disabilities at issue.  

Accordingly, no further assistance to the veteran is required 
to fulfill VA's duty to assist him in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2007), affirmed 
281 F. 3d 1384 (Fed. Cir. 2002).  The Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the decision 
below.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for disability shown 
after service, when all the evidence, including that 
pertinent to service, demonstrates it was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Colburn v. Nicholson, 19 Vet. 
App. 427 (2006); accord Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 
2005); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  

In the case of any veteran who was engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F. 3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

The Board assures the veteran that it has made a thorough 
review of the record in conjunction with the claims.  
Although the Board has an obligation to provide reasons and 
bases supporting its decisions, there is no need to discuss 
in detail the evidence submitted by the veteran or in his 
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, what fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive, and provide reasons for rejecting any material 
evidence favorable to the claimant).  

Residuals of a Right Little Finger Injury

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of a 
disability involving the right little finger.  

The post service medical evidence includes the report of a VA 
X-ray study of the right hand in December 2003.  No 
comparison studies were available.  Notation was made of a 
flexion deformity of the metacarpophalangeal joint of the 
fifth digit.  It was noted as being "probably old trauma" 
with soft tissue prominence.  

In a July 2004 statement, the veteran indicated that he 
injured the right little finger when he was jumping from a 
helicopter and the finger got caught on the door of the 
helicopter.  He claimed he had not been able to extend the 
finger normally ever since.  

There is no indication in the record of any other possible 
cause for the function deformity of the fifth digit on the 
right.  The Board finds that the veteran has presented 
satisfactory evidence that the finger injury was incurred in 
combat.  There is no clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Accordingly, the Board finds the evidence supports the claim 
and service connection is granted.  

Right Knee Disability

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of a 
right knee disability.  There is a complete lack of 
continuity of symptomatology indicating the presence of a 
right knee disability for years following service discharge.  
It was not until examination of the right knee was done in 
December 2003 by VA that there was medical documentation of 
the presence of a knee disorder.  At that time, the X-ray 
study showed the presence of degenerative joint disease of 
the patellofemoral joint with narrowing and articular 
lipping.  They were described as mild in degree.  There is no 
medical opinion of record relating any current right knee 
disability to the veteran's active service.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims and weighs against the claim).  
As the preponderance of the evidence is against the claim 
with regard to a right knee disability, the benefit of the 
doubt doctrine is not applicable and the claim for service 
connection for a chronic right knee disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 
3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that the 
benefit of the doubt rule is not for application when the 
preponderance of the evidence is found to be against the 
claim); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Service Connection for Left Ear Hearing Loss and Tinnitus

A review of the service medical records reveals no complaints 
with regard to hearing loss or tinnitus during service.  At 
the time of service separation examination high frequency 
loss was noted in the right ear on audiogram study.  However, 
audiogram study at the time of discharge examination in 
February 1969 showed normal hearing in the left ear.  

Service connection is currently in effect for hearing loss of 
the right ear.  A noncompensable disability rating is in 
effect.  

The post service records are without reference to the 
presence of hearing loss or tinnitus for years following 
service discharge.  The medical evidence includes the report 
of an ears disease examination of the veteran in July 2006.  
The veteran gave a long history of bilateral progressive 
hearing loss and a 15 to 20 year history of bilateral 
progressive tinnitus, which is now constant.  An audiogram 
study showed bilateral mild to severe sensorineural hearing 
loss.  The examiner opined that it "would appear" that all of 
the veteran's current hearing loss in the left ear had 
occurred subsequent to separation from service.  The examiner 
opined that it was "less likely than not" that any current 
left-sided hearing loss was related to military noise 
exposure.  It was the examiner's opinion that the most likely 
etiology of the current left hearing loss was related to 
presbycusis, or age-related hearing loss.  

With regard to the veteran's claim of service connection for 
tinnitus, the examiner noted his review of the service 
medical records was negative for tinnitus and there were no 
pertinent complaints at service separation.  He further noted 
that the veteran's history indicated that his complaints 
occurred subsequent to service.  The examiner opined that the 
most likely etiology of the veteran's hearing loss was 
presbycusis and was no likely related to military acoustic 
trauma.  He further indicated that it was his opinion that it 
was less likely than not that the veteran's current tinnitus 
would be related to military noise exposure/acoustic trauma.  

There is no medical opinion of evidence to the contrary.  
Also, as noted above, the absence of medical records 
documenting the presence of a disorder over a prolonged 
period of time is a fact for the Board to consider in 
reaching a determination of the claim and weighs against a 
claim.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2007).  
The veteran himself is not competent to provide a nexus 
between any current left ear hearing loss or tinnitus and his 
service, as the evidence does not show that he has the 
requisite knowledge of medical principles that would allow 
him to render opinions regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In view of the foregoing, the 
Board finds that the evidence is against the claim for 
service connection for hearing loss in the left ear and 
tinnitus.  

Service Connection for Hypertension and a Chronic Skin 
Disorder
to Include as Due to Exposure to Herbicides

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R § 3.307(a)(6)(ii).  

The law and regulations for this stipulate that diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  The enumerated disease 
processes do not include hypertension or a skin disorder 
except for chloracne or other acneform disease consistent 
with chloracne.  

In Combee v. Brown, 34 F. 3d 1039, 1043 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that when a veteran is found not to be entitled to the 
regulatory presumption of service connection for a given 
disability, a claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See also Brock v. Brown, 10 Vet. App. 155 
(1997) (holding the rationale employed in Combee also applies 
to claims based on exposure to Agent Orange).  

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, See 38 C.F.R. § 3.309(e), but was 
also determined whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).  

As noted above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of the incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  See Colburn v. Nicholson, 19 Vet. App. 
427, 431 (2006).  

Initially, with regard to the claim for a skin disorder, the 
service medical records are without reference to complaints 
or findings indicative of the presence of a skin disorder.  
Further, the post service medical evidence is without 
confirmation of the presence of a chronic skin disorder.  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
stated that Congress specifically amended entitlement for a 
service-connected disease or injury to cases where such 
incidents resulted in a disability.  The Court further held 
that in the absence of proof of a current disability, there 
can be no valid claim.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  The Board recognizes the 
veteran's own assertions that he has a skin disorder 
attributable to his active service.  However, there is no 
medical evidence of record showing a current diagnosis of 
such a disorder.  The veteran himself is not competent to 
provide a causal nexus between any current claimed skin 
disorder and service, as the evidence does not show that he 
has the requisite knowledge of medical principles that would 
permit him to render opinions regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  

Service Connection for Hypertension

With regard to the claim for service connection for 
hypertension, there is medical evidence of the presence of 
hypertension.  A private osteopath stated in November 2004 
that the veteran reported that he had been under his care 
"during the early 1970's."  The osteopath stated that he had 
no medical record pertaining to the veteran "due to the 
length of time that has passed."  

The pertinent medical evidence also includes a report of a 
diabetes mellitus examination accorded the veteran by VA in 
September 2006.  The claims file was reviewed by the 
examiner.  It was reported the veteran had a longstanding 
history of hypertension.  Following the examination, a 
diagnosis was made of hypertension, currently controlled on 
medication.  The examiner opined that the hypertension was 
not due to the veteran's diabetes mellitus.  

In reviewing the claim, the Board refers to the statutory 
presumption which attaches it to Agent Orange exposure.  
However, because hypertension is not among the disabilities 
listed in 38 C.F.R. § 3.309(e), presumptive service 
connection due to Agent Orange exposure is not warranted.  
Accordingly, the Board will proceed to discuss whether 
service connection may be awarded on a direct basis.  See 
Combee and Brock.  

The physician who made the statement regarding his longtime 
treatment of the veteran for hypertension in 2004 did not 
refer to when the first visit took place.  He made no 
reference to the veteran's service.  The service medical 
records that are available do not give indication of the 
presence of hypertension and the medical evidence of record 
does not document its presence for at least more than one 
year following service discharge.  The veteran has provided 
no medical documentation indicating a causal nexus between 
any hypertension on the one hand and his active service many 
years ago, to include his time in Vietnam and his presumed 
exposure to herbicide agents while serving there.  

Further, the Board notes that at the time of examination by 
VA in September 2006, a VA physician opined that the 
veteran's hypertension was not due to diabetes mellitus, a 
condition for which service connection is now in effect.  The 
veteran has provided no medical evidence supporting his 
assertion of hypertension being attributable to his active 
service.  

As noted elsewhere in this decision, competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); See also 38 C.F.R. 
§ 3.159(a)(1).  Accordingly, the veteran's contentions with 
regard to a causal connection between hypertension in service 
are not competent medical evidence.  Accordingly, the Board 
concludes that there is a preponderance of the evidence is 
against the claim for entitlement to service connection for 
hypertension, to include as due to herbicide exposure in 
Vietnam.  The benefit sought on appeal is accordingly denied.  

Increased Ratings

Disability ratings are based upon schedular requirements of 
the average impairment for earning capacity occasioned by the 
state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
when there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for a mental disorder, the 
rating agency will consider the extent of such impairment, 
but shall not assign an evaluation solely on the basis of 
such impairment.  38 C.F.R. § 4.126.  

Under the general formula for rating mental disorders, a 
30 percent rating is provided when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of ability to perform occupational 
tasks (although generally functioning satisfactorily, with 
retained behavior, self-care, and conversation normal), due 
to such symptoms as:  Depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher rating of 50 percent is provided when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

The maximum schedular rating of 100 percent is assigned when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal  personal 
hygiene); disorientation  to time and place; memory loss of 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.  

Pertinent case law reveals that in determining whether the 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 
15 Vet.  App. 1, 11 (2001).  

Global assessment of functioning scores are rated on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
status."  See Carpenter v. Brown, 8 Vet. App. 240-242 (1995); 
See also Richard v. Brown, 9 Vet. App. 1266 (1996), citing 
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV), 
page 32.  

A score of 51 to 60 is provided when there are moderate 
symptoms (e.g., flat affect and circumstantial speech, or 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Following review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, the Board finds the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for a disability rating of 50 percent, but not 
more, during the entire appeal period.  

The pertinent medical evidence includes the report of a 
July 2004 psychiatric examination of the veteran by VA.  The 
claims file was reviewed by the examiner.  The veteran had 
worked for the past 30 years as a truck driver and was still 
working a 40 hour week.  He stated that he had not missed any 
work because of physical or emotional illness.  He had been 
married one time and had two grown children with whom he had 
regular contact.  He indicated the relationship was good.  
Currently, he was described as neatly dressed.  He maintained 
normal eye contact.  Psychomotor activity was normal.  
Posture was erect.  He talked at a normal rate and volume.  
Answers to questions were logical, relevant, and coherent.  
There were no loose thought associations, attentionality, or 
circumstantiality.  Mood during the examination was euthymic.  
Affect was broad and flexible.  There was no blunting of 
affect.  Thought processes were not over or underabundant.  
He had recurrent thoughts about Vietnam and obsessive 
thoughts about Vietnam and the experiences he had there.  
Intrusive memories are also reported.  He was properly 
oriented and gave concrete interpretations to proverbs.  The 
examiner opined that the veteran did not appear to be 
socially or occupationally impaired at the present time from 
his PTSD.  The veteran was given an Axis I diagnosis of "very 
mild" PTSD.  He was given a current GAF score of 80.  

The veteran was given another psychiatric examination by VA 
in February 2007.  Psychological testing was accomplished.  
It was reported that review of the record revealed that 
reviews were done by a physician in July 2004 and June 2005.  
The last GAF score for PTSD and depressive disorder was 50.  
The veteran was currently taking Celexa and Trazodone.  The 
veteran stated he was receiving treatment at the Dallas VA 
Medical Center for his psychiatric problems.  On current 
examination he presented as depressed and somber.  Thought 
processes were logical, coherent, and relevant.  He was 
described as attractive, articulate, verbal, well dressed, 
and well groomed.  He exhibited good social skills.  He 
seemed intelligent and speech was well understood.  He was 
properly oriented, but affect was flat and blunted.  Verbal 
comprehension was good and concentration was also good.  He 
stated that his short term memory was poor.  Sensorium was 
clear.  Reference was made to symptoms including anxiety, 
panic attacks, depression, insomnia, sleep disturbance, 
crying spells, anhedonia, and nightmares.  His problem 
behaviors mainly had to do with his personal dissatisfaction 
and his despondency.  He stated that he would get angry at 
his wife and preferred to work alone.  

It was the examiner's opinion that the veteran was "as likely 
as not" worse than his current rating reflected.  He 
persistently re experienced Vietnam trauma through thoughts, 
flashbacks, emotional distress, and reaction to similar 
symbols.  Persistent avoidance symptoms included diminished 
social interest, social and emotional detachment, and a 
foreshortened future.  He had persistent arousal symptoms, 
including sleep difficulties, anger, paranoia, and 
hallucinations, as well as suicidal ideation.  

While the examiner opined that the psychological testing 
might have been exaggerated, the veteran showed "a good deal 
of distress in the interview..." despite the fact that he had 
been in a stable marriage and had a stable work history.  It 
was noted that his job seemed to fit a pattern of desiring to 
be alone and isolated.  The veteran was given an Axis I 
diagnosis of PTSD and of major depressive disorder with 
psychosis secondary to the PTSD.  He was given a GAF score of 
55.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the disability picture attributable to the 
veteran's PTSD symptomatology reasonably warrants an increase 
in the initial disability rating to 50 percent during the 
entire appeal period.  The Board notes that the principal 
basis for a 100 percent rating is total occupational and 
social impairment and that is not shown in this case.  
Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir 2004).  

With regard to the criteria for a 70 percent disability 
rating, the veteran has not been shown to be exhibiting 
symptoms commonly associated with the disability picture 
warranting that rating.  The symptoms include obsessional 
rituals, poor impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, and speech that 
is intermittently illogical, obscure, or irrelevant.  The 
medical evidence of record during the appeal period in 
question does not show the presence of a disability picture 
manifested by these symptoms.  

However, the Board finds that the evidence shows the veteran 
has difficulty in establishing and maintaining effective work 
and social relationships to a degree that the assignment of a 
50 percent rating is reasonably in order.  Throughout the 
appeal, he has reported occasional panic attacks, depression, 
some social isolation, and complaints of nightmares and 
flashbacks.  Further, the Board notes that the veteran takes 
medication for his psychiatric symptomatology and is seen on 
a regular basis for therapy purposes.  While he was given a 
fairly high GAF score at the time of the 2004 examination, 
his symptoms were essentially the same as those reported at 
the time of the February 2007 examination.  The Board notes, 
as was pointed out by the examiner at the time of the later 
examination, that while the veteran might have a stable work 
history, his job as a truck driver seemed to fit his pattern 
of wanting to be alone and isolated.  Accordingly, although 
the Board finds that the veteran is not severely or totally 
incapacitated from a social or industrial standpoint because 
of his PTSD symptomatology, the Board finds that the symptom 
picture is reasonably indicative of impairment that a 
50 percent rating is warranted throughout the appeal period, 
particularly with resolution of all reasonable doubt in his 
favor.  

Left Shoulder Disability

Initially, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995); require the 
Board consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using limitation of 
motion diagnostic codes.  Within this content, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidence about the physical behavior of the 
claimant.  Johnson v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The veteran's bursitis is rated under Diagnostic Code 5019.  
That code provides that that particular disease process will 
be rated on limitation of motion of the affected part as 
degenerative arthritis.  Accordingly, Code 5003 provides a 
maximum rating of 20 percent when there is X-ray evidence of 
two major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

As noted above, the veteran is right-handed.  Accordingly, 
the rating provided for his left shoulder bursitis is that 
for his minor extremity.  The available evidence during the 
entire appeal period shows no ankylosis of the shoulder.  
Accordingly, the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (2007) are not for application.  Further, 
impairment of the humerus, including malunion or recurrent 
dislocation, has not been shown by the evidence of record.  
Therefore, 38 C.F.R. § 4.71a, Code 5202 (2007) is not for 
application.  

With regard to limitation of motion of the arm, a 20 percent 
disability rating is assigned for motion limited to shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).  In 
order for there to be assigned the next higher rating of 
30 percent, Code 5201 provides that limitation of motion of 
the arm be to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Code 5201.  

The medical evidence of record includes a report of a 
July 2005 joints examination.  The claims file was reviewed 
by the examiner.  It was reported that in Vietnam in 1967, 
the veteran jumped out of a helicopter and injured his left 
shoulder.  The veteran complained that he had had pain in the 
shoulder ever since service.  He was taking 500 milligrams of 
Naproxen twice daily for the pain.  He had recently received 
a course of physical therapy for several days and was placed 
on home exercises.  He claimed these gave him little relief.  
He did not use any assistive devices.  He did not have any 
increased limitations with flareups or repetitive motion.  It 
was noted that he drove a truck locally and did not do any 
lifting.  He had not missed time from work because of his 
shoulder.  He stated that he "just worked through the pain."  
He was also able to drive his vehicle and take care of his 
activities of daily living.  There had been no surgery or 
injections involving the shoulder.  

On examination from a visual standpoint, the right and left 
shoulders appeared to be the same.  The left acromiclavicular 
joint was tender.  He was able to flex the left shoulder to 
110 degrees with pain.  He was able to flex the right 
shoulder to 140 degrees without pain.  He had 80 degrees of 
abduction with pain and 150 degrees on the right without 
pain.  He exhibited 20 degrees of adduction bilaterally 
without pain.  He had 70 degrees of internal rotation with 
pain on the left.  He had 90 degrees of external rotation 
without pain.  The right shoulder had 90 degrees of internal 
and external rotation.  There was no crepitation.  There was 
tender musculature in the shoulder girdle.  Left hand grip 
was weaker than the right.  He had a weaker left arm as 
compared to the right against resistance motion.  There was 
no muscular atrophy.  

Reference was made to magnetic resonance imagining of the 
upper extremity by VA in May 2004.  This showed a 
suprahumeral cuff tendinosis with partial tearing of the 
supraspinatus, subacromial, sub-deltoid bursa fluid, and 
degeneration of the acromioclavicular joint.  

The examination impressions were:  Rotator cuff tear; 
subacromial sub-deltoid bursitis; and degenerative arthritis 
of the acromioclavicular joint. 

Of record is an indication that another joints examination 
was scheduled for the veteran in October 2006, but for some 
reason did not take place.  

Additional medical evidence includes a notation on a VA 
outpatient visit in July 2007 that the veteran was seen for 
refill of medications.  Among other things, the veteran 
stated that shoulder pain kept him awake at night.  

In view of the foregoing evidence, the Board finds that a 
30 percent rating for a shoulder disorder, is not warranted 
because the veteran has not demonstrated motion of the arm 
limited to 25 degrees from the side, and this is required to 
assign a 30 percent rating to a nondominant arm.  The Board 
has considered the objective and subjective evidence.  
However, nothing in the evidence suggests impairment of 
function at 25 degrees from the side.  The Board acknowledges 
the veteran has complaints of pain involving the shoulder, 
but notes that there has been no indication of significant 
work impairment or even much impairment in the veteran's 
ability to function in his normal activities.  Accordingly, 
the Board finds no indication of a symptom picture that would 
warrant the assignment of a disability rating in excess of 
the 20 percent already in effect for his left shoulder 
disability.  


ORDER

Service connection for residuals of a right little finger 
injury is granted.  

A disability rating of 50 percent, but not more, for the 
veteran's PTSD is granted.  

To the above extent, the appeal is allowed.  

Service connection for a chronic right knee disability is 
denied.  

Service connection for a chronic skin disorder, to include as 
due to Agent Orange exposure, is denied.  

Service connection for hypertension, to include as due to 
exposure to herbicides is denied.  

Service connection for left ear hearing loss and tinnitus is 
denied.  



A disability rating in excess of 20 percent for a left 
shoulder disability is denied.  

To the above extent, the appeal is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


